Notice of Pre-AIA  or AIA  Status
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on  06/21/2008 has been entered.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with James J. Livingston, Jr., Reg. No. 55,394 on Wednesday, August 10, 2022. 
The application has been amended as follows:
	
1-15.	(Cancelled)

16.	(Currently Amended) A method performed by a terminal in a communication system, the method comprising:
receiving, from a base station, configuration information on lists of physical downlink shared channel (PDSCH) time resources, each of the PDSCH time resources including information on a slot offset between a PDSCH and downlink control information (DCI) and information on a starting symbol and a number of symbols;
receiving, from the base station, the DCI on a physical downlink control channel (PDCCH); 
receiving, from the base station, data based on a PDSCH reception occasion, the PDSCH reception occasion being identified based on reception time of the DCI and the configuration information;
identifying, based on the DCI, a hybrid automatic repeat request-acknowledgement (HARQ-ACK) occasion; 
generating HARQ-ACK information based on reception of the data, the HARQ-ACK information being determined based on the PDSCH reception occasion, wherein a PDSCH time resource including an uplink symbol is removed from the PDSCHreception occasion; and 
transmitting the HARQ-ACK information based on the HARQ-ACK occasion.

17.	(Currently Amended) The method of claim 16, wherein, in case that a starting symbol index of at least one of the PDSCH time resources is smaller than a smallest last symbol index of the PDSCH time resources, the at least one of the PDSCH time resources is removed from the PDSCHreception occasion.

18.	(Previously Presented) The method of claim 16, wherein the configuration information includes slot timing values, and
wherein the DCI includes information indicating a slot timing value for the HARQ-ACK occasion.

19.	(Currently Amended) The method of claim 18, wherein, in case that the configuration information includes first slot timing values associated with a first type DCI and second slot timing values associated with a second type DCI, the slot timing value is determined based on a union of the first slot timing values and the second slot timing values.

20.	(Currently Amended) A method performed by a base station in a communication system, the method comprising: 
transmitting, to a terminal, configuration information on lists of physical downlink shared channel (PDSCH) time resources, each of the PDSCH time resources including information on a slot offset between a PDSCH and downlink control information (DCI) and information on a starting symbol and a number of symbols;
transmitting, to the terminal, the DCI on a physical downlink control channel (PDCCH);
transmitting, to the terminal, data based on a PDSCH reception occasion, the PDSCH reception occasion being identified based on transmission time of the DCI and the configuration information; and
receiving, from the terminal, hybrid automatic repeat request-acknowledgement (HARQ-ACK) information in an HARQ-ACK occasion, the HARQ-ACK information being determined based on the PDSCH reception occasion,
wherein a PDSCH time resource including an uplink symbol is removed from the PDSCH  reception occasion.

21.	(Currently Amended) The method of claim 20, wherein, in case that a starting symbol index of at least one of the PDSCH time resources is smaller than a smallest last symbol index of the PDSCH time resources, the at least one of the PDSCH time resources is removed from the PDSCHreception occasion.

22.	(Previously Presented) The method of claim 20, wherein the configuration information includes slot timing values, and
wherein the DCI includes information indicating a slot timing value for the HARQ-ACK occasion.

23.	(Currently Amended) The method of claim 22, wherein, in case that the configuration information includes first slot timing values associated with a first type DCI and second slot timing values associated with a second type DCI, the slot timing value is determined based on a union of the first slot timing values and the second slot timing values.

24.	(Currently Amended) A terminal in a communication system, the terminal comprising:
a transceiver; and
a controller coupled with the transceiver and configured to:
receive, from a base station, configuration information on lists of physical downlink shared channel (PDSCH) time resources, each of the PDSCH time resources including information on a slot offset between a PDSCH and downlink control information (DCI) and information on a starting symbol and a number of symbols,
receive, from the base station, the DCI on a physical downlink control channel (PDCCH), 
receive, from the base station, data based on a PDSCH reception occasion, the PDSCH reception occasion being identified based on reception time of the DCI and the configuration information,
identify, based on the DCI, a hybrid automatic repeat request-acknowledgement (HARQ-ACK) occasion, 
generate HARQ-ACK information based on reception of the data, the HARQ-ACK information being determined based on the PDSCH reception occasion, wherein a PDSCH time resource including an uplink symbol is removed from the PDSCHreception occasion, and 
transmit the HARQ-ACK information based on the HARQ-ACK occasion.

25.	(Currently Amended) The terminal of claim 24, wherein, in case that a starting symbol index of at least one of the PDSCH time resources is smaller than a smallest last symbol index of the PDSCH time resources, the at least one of the PDSCH time resources is removed from the PDSCHreception occasion.

26.	(Previously Presented) The terminal of claim 24, wherein the configuration information includes slot timing values, and 
wherein the DCI includes information indicating a slot timing value for the HARQ-ACK occasion.

27.	(Currently Amended) The terminal of claim 26, wherein, in case that the configuration information includes first slot timing values associated with a first type DCI and second slot timing values associated with a second type DCI, the slot timing value is determined based on a union of the first slot timing values and the second slot timing values.

28.	(Currently Amended) A base station in a communication system, the base station comprising:
a transceiver; and
a controller coupled with the transceiver and configured to:
transmit, to a terminal, configuration information on lists of physical downlink shared channel (PDSCH) time resources, each of the PDSCH time resources including information on a slot offset between a PDSCH and downlink control information (DCI) and information on a starting symbol and a number of symbols,
transmit, to the terminal, the DCI on a physical downlink control channel (PDCCH),
transmit, to the terminal, data based on a PDSCH reception occasion, the PDSCH reception occasion being identified based on transmission time of the DCI and the configuration information, and
receive, from the terminal, hybrid automatic repeat request-acknowledgement (HARQ-ACK) information in an HARQ-ACK occasion, the HARQ-ACK information being determined based on the PDSCH reception occasion,
wherein a PDSCH time resource including an uplink symbol is removed from the PDSCHreception occasion.

29.	(Currently Amended) The base station of claim 28, wherein, in case that a starting symbol index of at least one of the PDSCH time resources is smaller than a smallest last symbol index of the PDSCH time resources, the at least one of the PDSCH time resources is removed from the PDSCHreception occasion.

30.	(Currently Amended) The base station of claim 28, wherein the configuration information includes slot timing values, 
wherein the DCI includes information indicating a slot timing value for the HARQ-ACK occasion, and
wherein in case that the configuration information includes first slot timing values associated with a first type DCI and second slot timing values associated with a second type DCI, the slot timing value is determined based on a union of the first slot timing values and the second slot timing values.


Allowable Subject Matter
Claims 16-30 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
 An updated search has been performed and no prior art has been found that reads on the claims as amended. Therefore, none of the cited prior art whether taken alone or in any reasonable combination, reads on the newly amended claims as shown above.
The prior art of record fails to teach “receiving, from the base station, data based on a PDSCH reception occasion, the PDSCH reception occasion being identified based on reception time of the DCI and the configuration information…generating HARQ-ACK information based on reception of the data, the HARQ-ACK information being determined based on the PDSCH reception occasion, wherein a PDSCH time resource including an uplink symbol is removed from the PDSCH reception occasion”, as substantially described in independent claim(s) 16 and 24.  These limitations, in combination with the remaining limitations of claim(s) 16 and 24 are not taught nor suggested by the prior art of record.
The prior art of record fails to teach “transmitting, to the terminal, data based on a PDSCH reception occasion, the PDSCH reception occasion being identified based on transmission time of the DCI and the configuration information…receiving, from the terminal, hybrid automatic repeat request-acknowledgement (HARQ-ACK) information in an HARQ-ACK occasion, the HARQ-ACK information being determined based on the PDSCH reception occasion, wherein a PDSCH time resource including an uplink symbol is removed from the PDSCH  reception occasion”, as substantially described in independent claim(s) 20 and 28.  These limitations, in combination with the remaining limitations of claim(s) 20 and 28  is/are not taught nor suggested by the prior art of record.

Chatterjee et al (US 2019/0045533) teaches, see para.0084, 
In some embodiments, the PDSCH transmission can be defined as scheduling of multiple PDSCH contents (multi-PDSCH scheduling) using a single DCI, such that these PDSCH contents follow a common frequency and spatial domain resource allocation and modulation coding scheme (MCS) with possibly different time domain allocations. This configuration may provide functionality similar to CBG-based (re)transmission without necessarily configuring CBG-based (re)transmission. In one embodiment, in addition to the CB-level CRCs, TB-level CRC is present in each of the PDSCH contents, and the UE reports ACK/NACK feedback corresponding to each of the PDSCH contents via the resource for corresponding PUCCH transmission. To support such scheduling assignment, in one embodiment, the DCI includes two separate indications related to the time-domain resource allocation covering the PDSCH contents, respectively. In another embodiment, the DCI indicates the overall time domain resource allocation covering both PDSCH contents, and additionally, a parameter indicating that the end of transmission of the first PDSCH content or start of transmission of the second PDSCH content is present in the DCI when the UE is configured to use multiple-PDSCH scheduling. It should be noted that the above mechanism for multi-PDSCH scheduling can be applied to the multi-PUSCH scheduling shown in FIG. 12. More specifically, one DCI can be used to schedule one TB in PUSCH transmission in slot n and another TB in PUSCH transmission in slot n+1.

Choi et al (US 2020/0092880) teaches, see at least para.0197, an operation of a UE that periodically performs transmission/reception without receiving scheduling information through SFI_US-PDCCH is as follows. First, the UE may define slots from a slot for transmitting/receiving a periodic signal of the current period to a slot for transmitting/receiving a periodic signal of the next period as a monitoring interval. The UE may identify the monitoring interval through the RRC signal or may determine it according to the period in which the SFI_GC-PDCCH is transmitted. Next, the UE may monitor the SFI_GC-PDCCH including the slot configuration information for the transmission/reception slot of the next period during the monitoring interval. For example, when the UE is configured to periodically transmit an uplink signal (e.g., periodic SRS, SR, periodic CSI, SPS-PUSCH) in a specific time-frequency resource (e.g., OFDM symbol(s)) (in each slot which is periodically configured), the UE may transmit the periodic signal in the time-frequency resource (in the corresponding slot) if the time-frequency resource of the periodic signal (in the slot which is periodically configured) is indicated as an uplink configuration through the SFI_GC-PDCCH. On the other hand, when the UE is configured to periodically transmit an uplink signal (e.g., periodic SRS, SR, periodic CSI, SPS-PUSCH) in a specific time-frequency resource (e.g., OFDM symbol(s)) (in each slot which is periodically configured), the UE may not transmit the periodic signal in the time-frequency resource (in the corresponding slot) (e.g., skip/cancel the transmission operation) if the time-frequency resource of the periodic signal (in the slot which is periodically configured) is indicated as not an uplink configuration (e.g., downlink (DL) symbol or Unknown symbol) through the SFI_GC-PDCCH. Similarly, when the UE is configured to periodically transmit a downlink signal (e.g., CSI-RS, SPS-PDSCH) in a specific time-frequency resource (e.g., OFDM symbol(s)) (in each slot which is periodically configured), the UE may receive the periodic signal in the time-frequency resource (in the corresponding slot) if the time-frequency resource of the periodic signal (in the slot which is periodically configured) is indicated as a downlink configuration through the SFI_GC-PDCCH. On the other hand, when the UE is configured to periodically receive a downlink signal (e.g., CSI-RS, SPS-PDSCH) in a specific time-frequency resource (e.g., OFDM symbol(s)) (in each slot which is periodically configured), the UE may not receive the periodic signal in the time-frequency resource (in the corresponding slot) (e.g., skip/cancel the transmission operation) if the time-frequency resource of the periodic signal (in the slot which is periodically configured) is indicated as not a downlink configuration (e.g., uplink (UL) symbol or Unknown symbol) through the SFI_GC-PDCCH. In addition, when the UE does not receive the SFI_GC-PDCCH for the time-frequency resource (e.g., OFDM symbol(s)) of the periodic signal (in a periodically configured slot) (i.e., if the SFI_GC-PDCCH is not detected) the UE may not transmit the periodic signal (e.g., skip/cancel transmission operation). In this case, the specific time-frequency resource includes uplink and downlink transmission/reception resources in an OFDM symbol and/or RB unit. For example, the specific time-frequency resource may be defined as a specific OFDM symbol or OFDM symbol set in a slot.
Conclusion
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINNCELAS LOUIS whose telephone number is (571)270-5138. The examiner can normally be reached 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 571-272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINNCELAS LOUIS/Primary Examiner, Art Unit 2474